I
wish first of all, on behalf of my delegation, to join other



speakers in congratulating you, Sir, on your unanimous
election to the presidency of the General Assembly at its
fifty-fourth session. The tact and insight you have displayed
from the outset bode well for the success of our work.
I also pay tribute to His Excellency Mr. Didier Opertti,
who guided the work of the Assembly at its fifty-third
session, and to His Excellency Mr. Kofi Annan for his
timely report on the work of the Organization and for the
important statement he delivered to the General Assembly.
On behalf of my country, I welcome the new
Members of the United Nations: the Republic of Kiribati,
the Republic of Nauru and the Kingdom of Tonga. We
congratulate them warmly on joining the great United
Nations family.
During the twentieth century, which is now drawing to
a close, the world has been profoundly affected by many
striking events. In the sphere of technology, for example,
we have seen great progress leading to the expansion of
communication to the point where the world has become a
global village. The world rejoices at its liberation from
apartheid and from colonialism in nearly all countries.
Here, my delegation welcomes the endeavours of the
United Nations, including its focus on the solidarity that is
the foundation of our Organization, which led to that
success.
But those positive achievements do not mean that all
has been perfect in the twentieth century. In fact, a variety
of disasters and tragedies inflicted on humans by humans
continue to ravage mankind. Despite scientific progress,
epidemics continue to take human lives by the thousand.
Two particularly dreadful world wars devastated the world.
Hateful acts of genocide have been committed.
In that connection, my country, Rwanda, had the
misfortune in 1994 to be the victim of a genocide that took
more than a million lives. Planned and organized by the
government machinery of the day, that genocide was
carried out in full view of the international community,
which was unable to stop it. The people of Rwanda appeals
to the conscience of the international community never
again to permit such a tragedy anywhere in the world. We
have every right to expect this.
As we express that wish, investigations have been
carried out by countries such as Belgium and France, and
others, by the Organization of African Unity and the United
Nations, are under way to identify those responsible for the
genocide in Rwanda. We want those responsible to be
subject to punishment throughout the world.
Further, we welcome the General Assembly address
by President Clinton of the United States, in which he
referred to the creation of an international coalition
against genocide, an idea that had been put forward at the
fiftieth session by His Excellency Mr. Pasteur Bizimungu,
President of the Rwandese Republic.
In the wake of the genocide, nearly the entire
population of Rwanda was displaced. Most Rwandese
were widows, of whom 34 per cent had become heads of
household. There were thousands of orphans, most of
whom had also become heads of their households. Many
children were involved in these acts of genocide; they
deserve to be reeducated in an appropriate setting. My
Government has an ambitious programme to take up the
challenge of helping survivors of the genocide coexist
with the perpetrators.
We are fortunate today that thanks to the vigorous
measures which have been taken and to the support of the
international community, my Government has been able
to ensure security throughout its territory, bring the
refugees home and house them, get the economy back on
track and ensure food security.
After the genocide of 1994, Rwanda found itself
with its judicial system completely destroyed and its
prisons crammed with suspects. The Government
therefore began rebuilding the national judicial system
and collaborated in establishing international judicial
machinery to deal with that heinous crime against
humanity, genocide.
I must pay a tribute here to the international
community, which came to my country’s assistance by
establishing the United Nations International Criminal
Tribunal for Rwanda (ICTR). But we must highlight that
although we welcome the establishment of the Tribunal,
we regret the slowness of its trial procedures and its
sometimes secretive way of choosing suspects to try. The
Government of Rwanda states that it is nevertheless
willing to collaborate with the Tribunal and to do
everything possible to speed up its proceedings.
One of the difficulties involved in arresting the
criminals who committed genocide in Rwanda is that
when the Government that organized the genocide fell, all
its various acolytes scattered throughout the world.
Fortunately, some of them have been arrested with the
27


assistance of the countries that took them in. We wish to
pay a ringing tribute to the fraternal countries that have
arrested and extradited criminals sought by the Tribunal for
Rwanda. We urge them to continue their cooperation and
call on those that have not yet been able to do so to fulfil
this obligation to humankind.
We note with satisfaction also that in his report
(S/1999/957) on the protection of civilians in armed
conflict, the Secretary-General recommends to the Security
Council that it should make full cooperation obligatory
between Member States with the International Criminal
Tribunals for Rwanda and for Yugoslavia. We note also
that this recommendation by the Secretary-General is in line
with the wishes of the several speakers who have spoken
up either in the Security Council or here in the Assembly,
against the culture impunity. In this we find hope that there
will never again, anywhere in the world, be a genocide.
I would mention another very important programme by
my Government: for national reconciliation and to establish
the constitutional rule of law. As part of the programme,
my Government has established two commissions: the
National Commission for Human Rights and the
Commission for National Unity and Reconciliation. The
mission of these two commissions is to promote the
positive values of mutual respect and national reconciliation
which, along with education in participatory democracy, are
the top priorities for the people of Rwanda.
Concerning the democratization of our institutions, it
is a pleasure for me to announce from this rostrum that the
democratization process has started, with local elections,
which should ensure, more than before, participation by the
population in managing the business of the State. This
process also has on its agenda the purpose of giving young
people and women a greater role in that management.
The United Nations has a Charter whose principles
and purposes serve to guide us towards a world of
solidarity, of harmony and security. But there have been
many failures despite our common aspirations to peace.
This is sufficient proof that the way in which our
Organization is functioning betrays its very reason for
existence. That is why, during this session, many
delegations — and particularly the current President of the
Organization of African Unity (OAU), Mr. Abdelaziz
Bouteflika — have shown that reform of the United
Nations and, more particularly, of the Security Council is
both necessary and urgent. We join those delegations that
have already spoken in favour of this long-awaited reform.
A few moments ago I referred to the great
achievements of science. Here, I could not fail to mention
the concept of globalization. Convinced of the benefits of
trade and between peoples, we in Rwanda believe that
this new system brings with it new hopes. Nevertheless,
we fear that the structural differences between our various
economies will require altering the expectations of our
peoples, whom globalization is supposed to serve. We
therefore believe that the effectiveness of globalization
will be measured in terms of how it contributes to
resolving such sensitive questions as the poverty
eradication, the debt burden, and peace and security.
Another factor for the success of globalization is the
establishment of viable regional economic arrangements
through integration based on cooperation between
developing countries. We are happy that Africa has
already started to move in this direction, whether within
OAU or the African Economic Community or in
subregional organizations. We are very pleased also to
note the contribution of the economic organizations in
Africa, not only to the development effort but also to
conflict prevention and resolution.
In this connection we applaud the role the Southern
African Development Community (SADC) countries have
played in preventing and resolving conflicts in the
subregion. We likewise applaud the regional and bilateral
initiatives that have given rise to such great hopes for
peace, particularly in West Africa, in the Horn of Africa,
in the Middle East between Israel and Palestine, in East
Timor and in the Balkan region. We do earnestly request
the international community to support these efforts.
I particularly applaud the efforts of the Secretary-
General and the resolve he has shown in increasing the
efficiency of the United Nations in the area of peace and
international security. The delegation of Rwanda, for its
part, contributed to the discussions of the Security
Council on 17 and 30 September this year (S/PV.4046
(Resumption 1) and S/PV.4049 (Resumption 2)), on
conflict in Africa. In this respect, my delegation truly
appreciates the very important contribution of the
President of Zambia, Frederick Chiluba, in Security
Council discussions (S/PV.4047).
The Agreement on a ceasefire in the Democratic
Republic of Congo signed in Lusaka on 10 July 1999
(S/1999/815) is a commitment by the signatories to
respect and participate fully in the peace process. Two
important clauses support this agreement: first, the clause
on inter-Congolese political negotiations towards a new
28


political order in the Democratic Republic of the Congo;
and secondly, the clause on pursuing and disarming the
armed groups, including former Rwandan soldiers and the
Interahamwe militias who perpetrated the genocide of 1994
and later became integrated into the army of the
Democratic Republic of the Congo. The Agreement also
provides for various methods by which it is to be put into
effect, and also contains clauses that will help preserve it in
both spirit and letter.
In this respect, I recall that subparagraph b of
paragraph 2 of article 1 of the Agreement requires the
signatories parties to cease hostile propaganda; the goal is
to ensure that the Ceasefire Agreement is respected.
Nevertheless, the Minister for Foreign Affairs of the
Democratic Republic of the Congo, Mr. Ndombasi, from
this rostrum, violently attacked my country, Rwanda. There
is no need for me to revisit those outrageous accusations,
because our representative has had the occasion to explain
our intervention in the crisis in the Democratic Republic of
the Congo. I simply wish to respond to one of his concerns,
many times repeated in his statement.
The Minister for Foreign Affairs of the Democratic
Republic of the Congo several times over asked this
Assembly to intercede with Rwanda so that Rwanda
withdraws from the Democratic Republic of the Congo.
By way of response, I declare before this Assembly
that Rwanda welcomes and supports the outcome of the
African initiative and urges the international community to
give its unconditional support to the implementation of the
terms of this Agreement by all the parties, which must
refrain from any violation of the ceasefire. Unfortunately,
we are receiving news that the contrary is happening, for
those who call for implementation of the ceasefire are the
first to violate it.
Nr. Jusys (Lithuania), Vice-President, took the Chair.
For two years already, the Kinshasa Government has
been training, equipping and enrolling in its own army ex-
officers of the former Rwandan armed forces who
committed acts of genocide and should be prosecuted.
Furthermore, these officers, who directed the genocide, are
on the headquarters staff of the army of the Democratic
Republic of the Congo. As the representative of Burundi
has just said, these armed elements are fomenting insecurity
and propagating the idea of genocide throughout the region.
Now that the Lusaka Agreement has been signed by
all the parties to the conflict, we dare to hope that a United
Nations peacekeeping force will be deployed as soon as
possible, and that soon peace will reign in our subregion.
May this Agreement enjoy the full support of the entire
international community.
